DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, line 25 through page 12, line 4, filed 22 November 2021, with respect to claims 1, 16 and 19-23 have been fully considered and are persuasive.  The rejection of claims 1 and 19-23 under 35 U.S.C. 103 as being unpatentable over Jochim et al. (US 20190104636) in view of Lim (US 9,705,163) has been withdrawn; and, the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Jochim et al. (US 20190104636) in view of Lim (US 9,705,163) as applied to claim 1 above, and further in view of WO 2015179625 (hereafter WO ‘625) has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I, II, III and IV , as set forth in the Office action mailed on 7 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7 July 2021 is withdrawn.  Claims 2-4, directed to lithium iron 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Basam Nabulsi on 9 December 2021.

The application has been amended as follows: 

1. 	A battery system comprising:
an enclosed space; 
one or more lithium ion batteries each of the one or more lithium ion batteries each 



Allowable Subject Matter
Claims 1-24 are allowable over the prior art references of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “A battery system comprising: an enclosed space… wherein the enclosed space defines an internally available volume measured in liters that is in the range of about 34 times and 85 times the amp-hour 
Claims 2-24 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Thomas H. Parsons/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729